Jackson, Chief Justice.
1. There can be no doubt that a special jury may be stricken from the panels of traverse jurors, and so it has been adjudicated by us before. 65 Ga., 678.
2. Even if it had not been so determined, and were not the law, we should rule that a party, after striking and trying the cause, would not be heard to object to the jury.
3. The rule of law is well settled, that sidewalks are for the use of the public, and must not be obstructed so as to deprive them of that use. In front of a store or warehouse they may be used temporarily so as to pass goods from delivery wagons into the store, and cotton bales or other such commodities from the wagons to the warehouse; but care must be taken not to let the obstruction remain longer than is necessary for such purpose. If so, the obstruction becomes a nuisance ; and if the passerby be injured thereby,, without fault or negligence on his or her part, damages are recoverable. Wood on Nuisance, 259, 261 et seq.; Sher. & Red., 363; 6 East., 427; 3 Campbell, 230; City Code of Atlanta, 529.
4, 5. Even if not a nuisance per se, yet if the facts make a case of negligence in the temporary use of the sidewalk so that damage ensued to a passer-by without fault, the damage may be recovered. The fact that cotton bales were set up on end so close to the street, from the sidewalk, that a delivery wagon struck the bales and turned one over on the passer-by, is sufficient to support a verdict of damages. Controverted facts are for the jury to settle, and this court never interferes with its finding, and the approval of it by the court below, unless in case of abuse. What an agent does in the line of duty devolved on him by the superior, will-make the latter responsible. Code, §§2194, 2201; 1 Thompson on Neg., 346 et seq.; Story on Agency, 452; 18 Ga., 432; 43 Ib., 586.
Judgment affirmed.